DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-27 and 44) in the reply filed on 07/20/2022 is acknowledged.  The traversal is on the ground(s) that Applicant does not wish to be bound by Examiner’s reasoning in requiring restriction.  This is not found persuasive because Applicant does not provide proper reasoning how the group of invention do not lack unity as indicated on pages 3 and 4 of the restriction. Further, applicant did not distinctly and specifically point out the supposed errors in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
	Therefore, claims 1-27 and 44 remain pending, claims 28-43 are withdrawn from further consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“each laminate being in the plane lying perpendicular to the axis of rotation of the motor”, in claim 12,
“mechanical fixation structure which is designed to mechanically interact with a matching structure on the stator internal ring so as form the complete stator ring” in claim 13,
“the wire is not tightly wound and/or wound with high structural order at the outer end regions of each tooth, this end region being the region of the coil which will not overlap with the Halbach array when the motor is constructed” in claim 16,
“the curved regions of the coil not overlapping with the Halbach array” in claim 21,
“a star winding pattern” in claim 24

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 19 and 21 are objected to because of the following informalities:  
In claim 19, the limitations of 10 times, 8 times or 6 times should be written in alternative manner.
E.g.:
“the air gap between the teeth is 10 times, preferably 8 times, more preferably 6 times larger than the air gap between the teeth and the magnets of the Halbach array” 
should be changed to:
-- the air gap between the teeth is 10 times, preferably 8 times, or more preferably 6 times larger than the air gap between the teeth and the magnets of the Halbach array”
Claim 21 is objected for similar reason as claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited: “a thickness…determined to be the minimum thickness required to stop demagnetisation of the magnets when the maximum current to generate peak torque output of the motor is driven through the stator at the maximum expected temperature at which the motor will be used”.
However, “the minimum thickness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unsure what thickness the magnets need to be for them to perform the function (i.e.: stop demagnetisation of the magnets when the maximum current to generate peak torque output of the motor is driven through the stator at the maximum expected temperature at which the motor will be used) as claimed.
Claim 2 recited: “the thickness of which being chosen to be the thinnest possible whilst both: a) completely constraining the outer magnetic field from the Halbach array; and b) providing complete mechanical stability to the rotor”
Similar to claim 1 above, the thickness is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 3 recited: “the magnets are made from a magnetic material which has a high magnetic field strength but a low temperature resistance to demagnetisation, thereby providing higher torque at the expense of reduced usable temperature range of the motor”, such limitation is rejected for similar reasons as claims 1 and 2.
	Claim 11 recited: “…the size and shape of each tooth is chosen such that both: a) magnetic saturation will not occur for the maximum applied current which is designed to be applied to the coil in use for generation of the maximum magnetic field and thus torque of the motor, and b) the volume, size and/or mass of the tooth is as low as possible, whilst fulfilling requirement a)”, such limitation is rejected for similar reasons as claims 1-3.
	Claim 14 recited: “the stator internal ring having a radial thickness, as determined from the axis of rotation of the motor, which is the smallest to ensure that it will be thick enough to contain and constrain the maximum magnetic field that will be generated by the stator, and that the stator internal ring is not thicker than is necessary to contain or constrain the maximum magnetic field”, such limitation is rejected for similar reasons as claims 1-3 above.
	Claim 22 recited: “the thickness of the cross section which lies along the circumferential direction around the axis of rotation is chosen to ensure that: a) the magnetic saturation of the cross part of the “T” of the tooth will not occur for the maximum applied current which is designed to be applied to the coil in use for generation of the maximum magnetic field and thus torque of the motor, and b) the volume, size and/or mass of the cross part of the “T” of the tooth is as low as possible, whilst fulfilling requirement a)”, such limitation is rejected for similar reasons as claims 1-3.
	Claim 23 recited: “wherein the length of the upright section which lies along the radial direction from the axis of rotation is chosen to ensure that the improvement in the maximum magnetic field from the stator is not offset by the increase in weight from the additional coil length”, such limitation is rejected for similar reasons as claims 1-3.
	Claim 26 recited: “the size, in particular the diameter of the motor, is chosen, and thus the number of pole pairs of the Halbach array are determined to fit appropriately therein, to ensure that the resultant size of the joint is small enough to allow for the robot limb to operate in a human-like manner”, such limitation is rejected for similar reasons as claims 1-3.
Claims 2-27 and 44 are also rejected for their dependency on claim 1.

Regarding claims 2, 5, 12, 17, 19 and 21, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 1, 19 and 26, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 16 recites the limitation "the outer end region of each tooth" in last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the curved regions of the coil" in last two lines.  There is insufficient antecedent basis for this limitation in the claim.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “a width between 0.4 mm and 0.8 mm”, and the claim also recites “0.5 mm to 0.7 mm, more preferably 0.6 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “the conductive wire is wound round the tooth between 40 and 55 times”, and the claim also recites “preferably between 43 and 52 times, more preferably between 45 and 50 times, even more preferably between 47 and 50 times” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasaku et al. (US 2013/0078123 A1) in view of Yamada et al. (JP 2016178813 A, the machine translation of which has been provided).
RE claim 1, Fukasaku teaches a motor 15 (Figs.1-6), in particular a compact, lightweight and high torque motor 15, wherein the rotor 22 comprises a Halbach array magnet structure 23 (23A, 23B) (see ¶ 37) in which the projected magnetic field is directed toward the rotation axis of the motor (see Figs.4, 5); and the stator 21 comprises a plurality of poles (P) (see annotated Fig.2) within the Halbach array 23; wherein further the individual magnets 23A, 23B making up the Halbach array 23 have a thickness in the radial direction, with respect to the rotation axis (Fig.4).
[AltContent: arrow][AltContent: textbox (Pole (P))]
    PNG
    media_image1.png
    758
    735
    media_image1.png
    Greyscale

Fukasaku does not teach the thickness is determined to be the minimum thickness required to stop demagnetisation of the magnets when the maximum current to generate peak torque output of the motor is driven through the stator at the maximum expected temperature at which the motor will be used.
Yamada suggests that the thickness of the magnet can be determined to avoid heat demagnetization (¶ 51) and the smaller magnet’s thickness can be utilized to increase the magnetic force and to suppress the thermal demagnetization due to the decrease of the permeance coefficient (¶ 51, 53).
With regard to the limitation: “…stop demagnetisation of the magnets when the maximum current to generate peak torque output of the motor is driven through the stator at the maximum expected temperature at which the motor will be used” is a functional language/intended use recitation. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasaku by having the thickness is determined to be the minimum thickness required to stop demagnetisation of the magnets when the maximum current to generate peak torque output of the motor is driven through the stator at the maximum expected temperature at which the motor will be used, as suggested by Yamada, for the same reasons as discussed above.

RE claim 2/1, Fukasaku in view of Yamada has been discussed above. Fukasaku further teaches the Halbach array is located within an outer band of high magnetic susceptibility material 22, preferably steel or iron (¶ 45), the thickness of which being chosen to be the thinnest possible whilst both: a) completely constraining the outer magnetic field from the Halbach array; and b) providing complete mechanical stability to the rotor (because Fukasaku disclosed the same structure/material as claimed, the support 22 is capable of performing both function (a) and (b)).

RE claim 3/1, Fukasaku in view of Yamada has been discussed above. Fukasaku in view of Yamada further teaches the magnets are made from a magnetic material which has a high magnetic field strength but a low temperature resistance to demagnetisation, thereby providing higher torque at the expense of reduced usable temperature range of the motor (discussed above by Fukasaku in view of Yamada, see Yamada’s ¶ 51).

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasaku in view of Yamada as applied to claim 1 above, and further in view of Mukai et al. (JP 2012130109 A, the machine translation of which has been provided).
RE claims 4-9, Fukasaku in view of Yamada has been discussed above. Fukasaku does not teach the Halbach array comprises a prime number of pole pairs (claims 4); and wherein the number of poles in the stator is different from the number of pole pairs in the Halbach array, and wherein preferably the number of poles in the stator is also a prime number and/or wherein the number of poles in the stator is not an integer multiple of the number of pole pairs in the Halbach array (claims 5); the number of poles in the stator is chosen in consideration of the number of pole pairs in the Halbach array to ensure a high winding factor (claims 6); the number of poles in the stator is chosen in consideration of the number of pole pairs in the Halbach array to reduce the cogging torque and/or the reluctance torque of the motor (claims 7); wherein the number of pole pairs in the Halbach array is one of 11, 13 or 17 (claims 8); the number of pole pairs in the Halbach array is chosen and/or determined based on the physical size of the motor (claims 9).
Mukai suggests that the number of magnet poles and stator poles are result effective variable whose value can be set as prime number (P, S) to reduce torque ripple and noise (see translation page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasaku in view of Yamada by having the Halbach array comprises a prime number of pole pairs (claim 4); and wherein the number of poles in the stator is different from the number of pole pairs in the Halbach array, and wherein preferably the number of poles in the stator is also a prime number and/or wherein the number of poles in the stator is not an integer multiple of the number of pole pairs in the Halbach array (claim 5); the number of poles in the stator is chosen in consideration of the number of pole pairs in the Halbach array to ensure a high winding factor (claim 6); the number of poles in the stator is chosen in consideration of the number of pole pairs in the Halbach array to reduce the cogging torque and/or the reluctance torque of the motor (claim 7); wherein the number of pole pairs in the Halbach array is one of 11, 13 or 17 (claim 8); the number of pole pairs in the Halbach array is chosen and/or determined based on the physical size of the motor (claim 9), as suggested by Mukai, for the same reasons as discussed above.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasaku in view of Yamada and Mukai as applied to claim 9 above, and further in view of Metral et al. (US 2010/0127590 A1).
RE claim 10/9, Fukasaku in view of Yamada and Mukai has been discussed above. Fukasaku does not teach the number of individual magnets in each pole of the Halbach array is 4, meaning that each pole pair comprises 8 individual magnets and magnetic field direction in each of the individual magnets is offset by 45° with respect to the adjacent individual magnets.
Metral teaches the number of individual magnets in each pole of the Halbach array is 4, meaning that each pole pair comprises 8 individual magnets 40 (Fig.2) and magnetic field direction in each of the individual magnets 40 is offset by 45° with respect to the adjacent individual magnets (¶ 149, 150). Metral further suggests that the angular offset can be adjusted to reduce iron loss (¶ 275).
Further, as noted above, Mukai suggests that the number of magnet poles and stator poles are result effective variable whose value can be set as prime number (P, S) to reduce torque ripple and noise.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasaku in view of Yamada and Mukai by having the number of individual magnets in each pole of the Halbach array is 4, meaning that each pole pair comprises 8 individual magnets and magnetic field direction in each of the individual magnets is offset by 45° with respect to the adjacent individual magnets, as taught by Metral, for the same reasons as discussed above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasaku in view of Yamada, Mukai and Metral as applied to claim 10 above, and further in view of Hsu et al. (US 2018/0131245 A1).
RE claim 11/10, Fukasaku in view of Yamada, Mukai and Metral has been discussed above. Fukasaku further teaches each pole (P) of the stator comprises at least one tooth (P) which has a conductive coil 20 wrapped around it (see ¶ 33).
Fukasaku does not teach the stator formed of a high magnetic susceptibility material, preferably steel or iron and wherein the size and shape of each tooth is chosen such that both: a) magnetic saturation will not occur for the maximum applied current which is designed to be applied to the coil in use for generation of the maximum magnetic field and thus torque of the motor, and b) the volume, size and/or mass of the tooth is as low as possible, whilst fulfilling requirement a).
Hsu teaches the stator formed of a high magnetic susceptibility material, preferably steel or iron (see ¶ 21). The silicone steel is well-known for having high magnetic conductivity which can be utilized to improve motor performance. Hsu further suggests that the size and shape of the stator tooth (T) can be optimized to increase performance and reduce magnetic saturation (¶ 27).
The limitation: “…wherein the size and shape of each tooth is chosen such that both: a) magnetic saturation will not occur for the maximum applied current which is designed to be applied to the coil in use for generation of the maximum magnetic field and thus torque of the motor, and b) the volume, size and/or mass of the tooth is as low as possible, whilst fulfilling requirement a)” is a functional language/intended use recitation. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasaku in view of Yamada, Mukai and Metral by having the stator formed of a high magnetic susceptibility material, preferably steel or iron and wherein the size and shape of each tooth is chosen such that both: a) magnetic saturation will not occur for the maximum applied current which is designed to be applied to the coil in use for generation of the maximum magnetic field and thus torque of the motor, and b) the volume, size and/or mass of the tooth is as low as possible, whilst fulfilling requirement a), as taught and suggested by Hsu, for the same reasons as discussed above.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasaku in view of Yamada, Mukai, Metral and Hsu as applied to claim 11 above, and further in view of Hsu et al. (US 6081059, hereinafter referred to as ‘Hsu’059”).
RE claim 12/11, Fukasaku in view of Yamada, Mukai, Metral and Hsu has been discussed above.  Fukasaku does not teach the stator has a stator core which comprises a plurality of laminated high magnetic susceptibility layers, preferably from iron or steel, each laminate being in the plane lying perpendicular to the axis of rotation of the motor.
Hsu’059 teaches stator 11 has a stator core which comprises a plurality of laminated high magnetic susceptibility layers (Figs.1, 2), preferably from iron or steel (col.4 line 65), each laminate being in the plane lying perpendicular to the axis of rotation (X) (Figs.2, 6) of the motor (Figs.1, 2, 6), such stator structure provided a stable construction, a higher winding capacity, higher magnetic flux density and higher output power, as well as a lower production cost (col.1: 55-60). Furthermore, the laminated steel core is well-known for reducing eddy current in the stator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasaku in view of Yamada, Mukai, Metral and Hsu by having the stator has a stator core which comprises a plurality of laminated high magnetic susceptibility layers, preferably from iron or steel, each laminate being in the plane lying perpendicular to the axis of rotation of the motor, as taught by Hsu’059, for the same reasons as discussed above.

RE claim 13/12, Fukasaku in view of Yamada, Mukai, Metral and Hsu has been discussed above.  Fukasaku does not teach each tooth is formed individually and has a mechanical fixation structure which is designed to mechanically interact with a matching structure on the stator internal ring so as form the complete stator ring.
Hsu’059 teaches each tooth 11 (Fig.2) is formed individually and has a mechanical fixation structure 112 which is designed to mechanically interact with a matching structure on the stator internal ring 100 so as form the complete stator ring (Figs.2, 7, 12), such stator structure provided a stable construction, a higher winding capacity, higher magnetic flux density and higher output power, as well as a lower production cost (col.1: 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

RE claim 14/13, as discussed above, Hsu’059 further teaches the stator comprises a stator internal ring 10, which is an annular structure centred on the axis of rotation of the motor (Fig.8), the stator internal ring having a radial thickness, as determined from the axis of rotation of the motor, which is the smallest to ensure that it will be thick enough to contain and constrain the maximum magnetic field that will be generated by the stator, and that the stator internal ring is not thicker than is necessary to contain or constrain the maximum magnetic field.
The limitation “the stator internal ring having a radial thickness, as determined from the axis of rotation of the motor, which is the smallest to ensure that it will be thick enough to contain and constrain the maximum magnetic field that will be generated by the stator, and that the stator internal ring is not thicker than is necessary to contain or constrain the maximum magnetic field”, is a functional language/intended use recitation. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasaku in view of Yamada, Mukai, Metral, Hsu and Hsu’059 as applied to claim 14 above, and further in view of Ewert et al. (US 2014/0327336 A1).
RE claim 15/14, Fukasaku in view of Yamada, Mukai, Metral, Hsu and Hsu’059 has been discussed above. Fukasaku further teaches the conductive coil of the stator comprises one or more conductive wires 20 which are wrapped around each tooth (Fig.2).
Fukasaku does not teach said coil is wrapped by means of orthocyclic winding.
Ewert teaches orthocyclic winding structure can achieve high winding density (¶ 32), avoid disadvantages caused by calibration process while improve hat dissipation (¶ 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasaku in view of Yamada, Mukai, Metral, Hsu and Hsu’059 by having said coil to be wrapped by means of orthocyclic winding, as taught by Ewert, for the same reasons as discussed above.

RE claim 16/15, Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059 and Ewert has been discussed above. Fukasaku does not teach the one or more conductive wires are not further pressed after winding around the tooth, and that the wire is not tightly wound and/or wound with high structural order at the outer end regions of each tooth, this end region being the region of the coil which will not overlap with the Halbach array when the motor is constructed.
However, such limitation appeared to be a product-by-process limitation which describe the winding process when the motor is constructed.
Therefore, while the noted prior-art is silent to the process, the final product of the claim invention was disclosed by the prior-art as noted above.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059 and Ewert as applied to claim 16 above, and further in view of Aoki et al. (US 4323806).
RE claim 17/16, Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059 and Ewert has been discussed above. Fukasaku does not teach the conductive coil comprises a conductive wire with a width between 0.4 mm and 0.8 mm, preferably 0.5 mm to 0.7 mm, more preferably 0.6 mm; and further wherein the conductive wire is wound round the tooth between 40 and 55 times, preferably between 43 and 52 times, more preferably between 45 and 50 times, even more preferably between 47 and 50 times.
Aoki evidenced that conductive wire width (thickness) of is well-known in the art to be 0.6mm (col.8 line 30). Aoki further evidenced that the number of turn the conductive is well-known in the art to be 50 turn (col.8 line 33). The coil thickness and the number of turn can be adjusted to improve performance and coil strength (col.9: 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059 and Ewert by having the conductive coil comprises a conductive wire with a width between 0.4 mm and 0.8 mm, preferably 0.5 mm to 0.7 mm, more preferably 0.6 mm; and further wherein the conductive wire is wound round the tooth between 40 and 55 times, preferably between 43 and 52 times, more preferably between 45 and 50 times, even more preferably between 47 and 50 times, as taught by Aoki, for the same reasons as discussed above.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

RE claim 18/17, Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059 and Ewert has been discussed above. Fukasaku does not teach the number of pole pairs in the Halbach array is 13 and the number of poles in the stator is 27.
Mukai suggests that the number of magnet poles and stator poles are result effective variable whose value can be set as prime number (P, S) to reduce torque ripple and noise (see translation page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059 and Ewert by having the number of pole pairs and the number of pole to be prime number such as 13 and 27 (as claimed), as suggested by Mukai, for the same reasons as discussed above.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059, Ewert and Aoki as applied to claim 18 above, and further in view of Nigo et al. (US 2015/0372548 A1).
RE claim 19/17, Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059, Ewert and Aoki has been discussed above. Fukasaku does not teach the air gap between the ends of adjacent conductive teeth in the stator core, taken in the circumferential direction of the stator core, is much greater than the air gap between the ends of the conductive teeth in the stator core and the magnets in the Halback array in the radial direction of the stator core with respect to the axis of rotation, in particular the air gap between the teeth is 10 times, preferably 8 times, more preferably 6 times larger than the air gap between the teeth and the magnets of the Halbach array.
Nigo suggests that the air gap (Gc) between the ends of adjacent conductive teeth in the stator core (Fig.4), taken in the circumferential direction of the stator core, and the air gap (Ga) between the ends of the conductive teeth in the stator core and the magnets 19 are result effective variables (Gc, Ga) which can be adjusted to optimize the demagnetization of the magnet (¶ 53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059, Ewert and Aoki by having the air gap between the ends of adjacent conductive teeth in the stator core, taken in the circumferential direction of the stator core, is much greater than the air gap between the ends of the conductive teeth in the stator core and the magnets in the Halback array in the radial direction of the stator core with respect to the axis of rotation, in particular the air gap between the teeth is 10 times, preferably 8 times, more preferably 6 times larger than the air gap between the teeth and the magnets of the Halbach array, as taught by Nigo, for the same reasons as discussed above.

RE claim 20/19, Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059, Ewert, Aoki and Nigo has been discussed above. Fukasaku further teaches the teeth of the stator core are generally “T” shaped (Fig.2), and wherein the width of the upright section which lies along the radial direction from the axis of rotation is chosen to ensure that: a) magnetic saturation of this part of the tooth will not occur for the maximum applied current which is designed to be applied to the coil in use for generation of the maximum magnetic field and thus torque of the motor, and b) the volume, size and/or mass of this part of the tooth is as low as possible, whilst fulfilling requirement a.
The underlined limitation above, is a functional language/intended use recitation. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

RE claim 21/20, Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059, Ewert, Aoki and Nigo has been discussed above. Fukasaku further teaches the teeth of the stator core are generally “T” shaped (Fukasaku’s Fig.2), and wherein the width of the cross section which lies along the circumferential direction around the axis of rotation is chosen to ensure that the cross part of the “T” will lie between at least 70% of the coil and the Halbach array 23, preferably between 80% of the coil and the Halbach array, more preferably between 90% of the coil and the Halbach array, most preferably between 100% of the coil 20 and the Halbach array 23 () , ignoring the curved regions (CR) (see annotated Fig.1) of the coil not overlapping with the Halbach array 23 (the curved region CR, i.e.: coil end is not overlapping with the Halbach array 23).
[AltContent: arrow][AltContent: textbox (Curved regions (CR))][AltContent: arrow]
    PNG
    media_image2.png
    687
    894
    media_image2.png
    Greyscale

RE claim 22/21, Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059, Ewert, Aoki and Nigo has been discussed above. Fukasaku further teaches the teeth (P) (see annotated Fig.2 above) of the stator core are generally “T” shaped, and wherein the thickness of the cross section which lies along the circumferential direction around the axis of rotation is chosen to ensure that: a) the magnetic saturation of the cross part of the “T” of the tooth will not occur for the maximum applied current which is designed to be applied to the coil in use for generation of the maximum magnetic field and thus torque of the motor, and b) the volume, size and/or mass of the cross part of the “T” of the tooth is as low as possible, whilst fulfilling requirement a).
The underlined limitation above, is a functional language/intended use recitation. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

RE claim 23/22, Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059, Ewert, Aoki and Nigo has been discussed above. Fukasaku further teaches the teeth of the stator core are generally “T” shaped (Fig.2), and wherein the length of the upright section which lies along the radial direction from the axis of rotation is chosen to ensure that the improvement in the maximum magnetic field from the stator is not offset by the increase in weight from the additional coil length.
The underlined limitation above, is a functional language/intended use recitation. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059, Ewert, Aoki and Nigo as applied to claim 23 above, and further in view of Imoli (US 2013/0015826 A1).
RE claim 24/23, Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059, Ewert, Aoki and Nigo has been discussed above. Fukasaku does not teach the winding pattern of the coil around the stator is a star winding pattern.
Imoli suggests that winding can be connected in star pattern to maintain minimum voltage drop and make it possible and simple to connect stator winding to a load (e.g.: engine starter, see ¶ 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059, Ewert, Aoki and Nigo by having the winding pattern of the coil around the stator is a star winding pattern, as taught by Imoli, for the same reasons as discussed above.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059, Ewert, Aoki, Nigo and Imoli as applied to claim 24 above, and further in view of Jackowski et al. (US 2018/0169868 A1)
RE claim 25/24, Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059, Ewert, Aoki, Nigo and Imoli has been discussed above. Fukasaku does not teach a joint of a rotor limb comprising the motor of claim 24. In other words, Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059, Ewert, Aoki, Nigo and Imoli is silent to said motor being utilized in a joint of a robot limb.
Jackowski evidended that motor is well-known to be utilized in a joint of a robot limb (Fig.4 and ¶ 78).
Fukasaku suggested that the motor (as disclosed) is easy to mount due to its small size which can be beneficial to application that required smaller motor (¶ 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the motor as disclosed by Fukasaku in any applicable application that required smaller motor such as a joint of a robot limb.

RE claims 26/24 and 27/26, Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059, Ewert, Aoki, Nigo and Imoli has been discussed above. Fukasaku does not teach a joint of a rotor limb comprising the motor of claim 24. In other words, Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059, Ewert, Aoki, Nigo and Imoli is silent to said motor being utilized in a joint of a robot limb.
Jackowski evidended that motor is well-known to be utilized in a joint of a robot limb (Fig.4 and ¶ 78).
Fukasaku suggested that the motor (as disclosed) is easy to mount due to its small size which can be beneficial to application that required smaller motor (¶ 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the motor as disclosed by Fukasaku in any applicable application that required smaller motor such as a joint of a robot limb.
With regard to the limitation “the size, in particular the diameter of the motor, is chosen, and thus the number of pole pairs of the Halbach array are determined to fit appropriately therein, to ensure that the resultant size of the joint is small enough to allow for the robot limb to operate in a human-like manner”.
The underlined limitation above, is a functional language/intended use recitation. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim 44 rejected under 35 U.S.C. 103 as being unpatentable over Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059, Ewert, Aoki and Nigo as applied to claim 23 above, and further in view of Jackowski et al. (US 2018/0169868 A1)
RE claim 44/23, Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059, Ewert, Aoki, Nigo and Imoli has been discussed above. Fukasaku does not teach a human like robot comprising a motor according to claim 23 driving a limb. In other words, Fukasaku in view of Yamada, Mukai, Metral, Hsu, Hsu’059, Ewert, Aoki, Nigo and Imoli is silent to said motor being utilized in a joint of a human like robot limb.
Jackowski evidended that motor is well-known to be utilized in a joint of a robot limb (Fig.4 and ¶ 78).
Fukasaku suggested that the motor (as disclosed) is easy to mount due to its small size which can be beneficial to application that required smaller motor (¶ 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the motor as disclosed by Fukasaku in any applicable application that required smaller motor such as a joint of a human like robot limb.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834